          Case 3:19-cv-03052-SI Document 35 Filed 09/09/19 Page 1 of 5



1    ROBERT C. SCHUBERT (S.B.N. 62684)
     WILLEM F. JONCKHEER (S.B.N. 178748)
2    NOAH M. SCHUBERT (S.B.N. 278696)
     SCHUBERT JONCKHEER & KOLBE LLP
3    Three Embarcadero Center, Suite 1650
     San Francisco, California 94111
4    Telephone: (415) 788-4220
     Facsimile: (415) 788-0161
5    rschubert@sjk.law
     wjonckheer@sjk.law
6    nschubert@sjk.law
7
     LAURENCE D. PASKOWITZ
8    THE PASKOWITZ LAW FIRM P.C.
     208 East 51st Street, Suite 380
9    New York, NY 10022
     Telephone: (212) 685-0969
10   lpaskowitz@pasklaw.com
     pro hac vice pending
11
12   Attorneys for Plaintiff John Pels
     [additional counsel appear on signature page]
13
14                                   UNITED STATES DISTRICT COURT

15                                  NORTHERN DISTRICT OF CALIFORNIA

16                                        SAN FRANCISCO DIVISION

17   JOHN PELS, on behalf of himself                   Case No. 3:19-cv-03052-SI
     and all others similarly situated,
18                                                     PLAINTIFF’S RESPONSE TO
                       Plaintiff,                      DEFENDANT’S REQUEST FOR
19                                                     JUDICIAL NOTICE
            v.
20                                                     Date:        October 18, 2019
     KEURIG DR. PEPPER, INC.,                          Time:        10:00 a.m.
21                                                     Courtroom:   1, 17th Floor
                       Defendant.                      Judge:       Hon. Susan Illston
22
23
24
25
26
27
28

     PLAINTIFF’S RESPONSE TO DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
     CASE NO. 3:19-cv-03052-SI
          Case 3:19-cv-03052-SI Document 35 Filed 09/09/19 Page 2 of 5



1           Plaintiff John Pels (“Plaintiff”) hereby respectfully responds to Defendant’s Request for

2    Judicial Notice as follows:

3           A.      Exhibit A May Be Judicially Noticed

4           Exhibit A to the Declaration of Charles C. Sipos (“Sipos Dec.”), dated July 26, 2019, is a

5    Peñafiel Mineral Spring Water label, which Plaintiff believes is typical of the labels attached to that

6    product during the times he purchased. As this label is not subject to reasonable dispute, Plaintiff

7    does not oppose judicial notice. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th

8    Cir. 2018).

9           B.      Exhibit B May Be Judicially Noticed in Part

10          Exhibit B to the Sipos Dec. is an article published by Consumer Reports, placed on its

11   website on or about June 28, 2019.1 Plaintiff cited an earlier version of this article, dated April 18,

12   2019, in his Amended Class Action Complaint (“Complaint” or “Cplt.”). See Cplt. ¶ 23.

13           The Consumer Reports article may be noticed for the purpose of acknowledging that certain

14   matters were duly reported,2 such as that Consumer Reports and prior regulatory testing showed

15   Peñafiel arsenic levels to be well in excess of federal limits, that this situation has existed for many

16   years, that Keurig conceded its own testing showed violative arsenic levels, and that the Center for

17   Environmental Health likewise found Peñafiel to be unlawfully marketed. See Jonckheer Decl., Ex.

18   C, pp. 1-5, 7-8, 18.

19          Keurig, however, improperly attempts to use the article to dispute facts stated in the

20   Complaint, to promote falsehoods, and to conceal its own admissions. For example, in recounting

21   the facts of this case, Keurig told Consumer Reports (and Consumer Reports reported) that Keurig’s

22   own “recent” testing showed arsenic levels that were “slightly” elevated. Def’s Br. at 3. This is not

23   what the article reports. Instead, it reveals that Keurig’s testing “confirmed levels above the federal

24   limit, an average of 17 ppb [parts per billion].”3 (emphasis added). Keurig then argues that—even

25   though its results and the Consumer Reports results came to the same exact conclusion regarding

26
     1 Plaintiff resubmitted the article with numbered pages to enable easier citation. See Jonckheer
27   Decl., Ex. C.
     2 Brodsky v. Yahoo! Inc., 630 F. Supp. 2d 1104, 1111-12 (N.D. Cal. 2009)
28   3 The federal limit is 10 ppb.


     PLAINTIFF’S RESPONSE TO DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
     CASE NO. 3:19-cv-03052-SI                                                                     1
          Case 3:19-cv-03052-SI Document 35 Filed 09/09/19 Page 3 of 5



1    arsenic levels—that Consumer Reports could not have used an accurate methodology (nor could

2    Plaintiff have reasonably relied on its findings). See Def’s Br. at 8, 18.

3           Keurig cannot use the judicial notice doctrine to submit a document for the purpose of

4    arguing with that document, disputing its conclusions, or misrepresenting it. See Khoja, 899 F.3d at

5    998-99 (barring the “unscrupulous use of extrinsic documents to resolve competing theories against

6    the complaint”). Whatever quarrels Keurig may have with Consumer Reports are for another day.

7    See Smith v. Flagstar Bank, FSB, No. C 18-05131 WHA, 2019 U.S. Dist. LEXIS 24457, at *7-8

8    (N.D. Cal. Feb. 14, 2019) (document will only be noticed if the matters proponent cited are “beyond

9    reasonable dispute”).

10          C.      Exhibit C May Be Judicially Noticed in Part

11          Ex. C to the Sipos Dec. is Keurig’s own June 21, 2019 press release entitled, “Keurig Dr

12   Pepper Announces Voluntary Withdrawal of Unflavored Peñafiel Mineral Spring Water that Does

13   Not Meet FDA Bottled Water Quality Standards.”

14          This exhibit may be judicially noticed to the extent it contains factual admissions by Keurig.

15   See, e.g., Hernandez v. Wells Fargo & Co., No. C 18-07354 WHA, 2019 U.S. Dist. LEXIS 114817,

16   at *15 (N.D. Cal. July 10, 2019) (“party admissions” contained within a document authored by a

17   defendant may be noticed); Wible v. Aetna Life Ins. Co., 375 F. Supp. 2d 956, 965-66 (C.D. Cal.

18   2005) (taking judicial notice of admissions on a website associated with a witness). See also

19   Libertad v. Welch, 53 F.3d 428, 443 n.12 (1st Cir. 1995) (“The press release is not hearsay, but

20   admissible evidence as an admission of a party-opponent under Fed. R. Evid. 801(d)(2)(A).”).

21          Ex. C contains several factual admissions, including: (1) that unflavored Peñafiel Mineral

22   Spring Water does not meet FDA bottled water quality standards; (2) that a recall was announced

23   due to the “presence of violative levels of arsenic”; (3) that a full refund was offered only to those

24   consumers that had bottles in their possession; and (4) that the high arsenic levels were verified by

25   Keurig through independent lab testing.

26          The press release also has several unascertainable statements of fact that are not appropriate

27   for judicial notice. These are: (1) that Keurig’s aquifer levels of arsenic vary over time; (2) that

28

     PLAINTIFF’S RESPONSE TO DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
     CASE NO. 3:19-cv-03052-SI                                                                     2
          Case 3:19-cv-03052-SI Document 35 Filed 09/09/19 Page 4 of 5



1    Keurig installed enhanced filtration systems; and (3) that the product is now being produced well

2    within regulatory guidelines.

3           The press release also contains an opinion that is not proper for judicial notice—i.e., that

4    arsenic is only associated with chronic diseases at levels “well above those detected.” Plaintiff will,

5    in the course of this litigation, vigorously dispute this opinion. Thus, this portion of Ex. C should be

6    not be taken as true, as judicial notice is limited to facts. Rollins v. Dignity Health, 338 F. Supp. 3d

7    1025, 1032 (N.D. Cal. 2018).

8                                                CONCLUSION

9           For the reasons stated above, defendant’s Request for Judicial Notice should be granted in

10   part and denied in part.

11
12   DATED: September 9, 2019                               SCHUBERT JONCKHEER & KOLBE LLP

13                                                          By: /s/ Robert C. Schubert
                                                                    Robert C. Schubert
14
                                                            ROBERT C. SCHUBERT (S.B.N. 62684)
15                                                          WILLEM F. JONCKHEER (S.B.N. 178748)
                                                            NOAH M. SCHUBERT (S.B.N. 278696)
16                                                          SCHUBERT JONCKHEER & KOLBE LLP
                                                            Three Embarcadero Center, Suite 1650
17                                                          San Francisco, California 94111
                                                            Telephone: (415) 788-4220
18                                                          Facsimile: (415) 788-0161
                                                            rschubert@sjk.law
19                                                          wjonckheer@sjk.law
                                                            nschubert@sjk.law
20
                                                            LAURENCE D. PASKOWITZ
21                                                          THE PASKOWITZ LAW FIRM P.C.
                                                            208 East 51st Street, Suite 380
22                                                          New York, NY 10022
                                                            Telephone: (212) 685-0969
23                                                          lpaskowitz@pasklaw.com
                                                            pro hac vice pending
24
                                                            ROY L. JACOBS
25                                                          ROY JACOBS & ASSOCIATES
                                                            420 Lexington Avenue, Suite 2440
26                                                          New York, NY 10170
                                                            Telephone: (212) 867-1156
27                                                          rjacobs@jacobsclasslaw.com
                                                            pro hac vice to be filed
28

     PLAINTIFF’S RESPONSE TO DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
     CASE NO. 3:19-cv-03052-SI                                                                     3
         Case 3:19-cv-03052-SI Document 35 Filed 09/09/19 Page 5 of 5



1
2                                                DAVID N. LAKE (S.B.N. No. 180775)
                                                 LAW OFFICES OF DAVID N. LAKE,
3                                                A Professional Corporation
                                                 16130 Ventura Boulevard, Suite 650
4                                                Encino, California 91436
                                                 Telephone: (818) 788-5100
5                                                Facsimile: (818) 479-9990
                                                 david@lakelawpc.com
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S RESPONSE TO DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
     CASE NO. 3:19-cv-03052-SI                                                  4
